Filed 4/14/22 P. v. Emery CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                     B312853

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. NA051029)
         v.

RUBEN ANTHONY EMERY,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Daniel J. Lowenthal, Judge. Affirmed.

     Mark Yanis, under appointment by the Court of Appeal, for
Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Daniel C. Chang and John Yang, Deputy
Attorneys General, for Plaintiff and Respondent.

                                        **********
       Defendant and appellant Ruben Anthony Emery is serving
a life sentence without the possibility of parole for the special
circumstance murder and attempted robbery of Henry Chow.
Defendant appeals from the order denying his petition for
resentencing pursuant to Penal Code section 1170.95.
       We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       Almost 20 years ago, defendant was charged with the
special circumstance murder of Henry Chow. (Pen. Code, §§ 187,
subd. (a), 190.2, subd. (a)(17) & (22); count 1.) He was also
charged with attempted robbery (§ 211, § 664; count 2). A
criminal street gang allegation and various firearm use
allegations were also alleged.
       The charges were based on an incident that occurred in
November 2001. Defendant was a member of a Long Beach
street gang called the Westside Longos and was visiting at the
home of Danny Alvarez, a member of the Eastside Longos, a gang
friendly with defendant’s gang. The younger brother of Alvarez
went to a nearby store to buy some peanuts and returned crying,
saying the shopkeeper had “knocked him down while blocking
him from entering the store.” (People v. Emery (May 25, 2006,
B180005) [nonpub. opn.].)
       Defendant became angry and told Alvarez they should “ ‘go
teach this motherfucker a lesson.’ ” (People v. Emery, supra,
B180005.) According to Alvarez’s trial testimony, when he and
defendant got to the store, defendant pulled out his gun and drew
the slide. When Alvarez expressed hesitancy, defendant said
“ ‘Are you going to ride when I smoke the motherfucker?’ ” (Ibid.)
Out of fear for his own safety, Alvarez went inside the store with
defendant. Defendant immediately demanded “shopkeeper




                                2
Henry Chow give him money, and then shot Chow three times,
killing him.” (Ibid.)
       The case was tried to a jury in 2004. The jury found
defendant guilty of both murder and attempted robbery. In
connection with the murder count, the jury found true the
allegation the murder was willful, deliberate and premeditated
and that defendant was a member of a street gang and engaged
in the commission of a robbery at the time the murder occurred.
The jury also found true the street gang allegation and that a
principal discharged a firearm in the commission of the offenses.
The jury was unable to reach a verdict as to whether defendant
personally used a firearm. (People v. Emery, supra, B180005.)
       The court sentenced defendant to life without the
possibility of parole, plus a consecutive term of 25 years to life for
the firearm enhancement, as well as a 10–year term for the street
gang enhancement. The court imposed a concurrent two–year
term for the robbery count and imposed various fines. (People v.
Emery, supra, B180005.)
       In May 2006, a panel of this court affirmed defendant’s
conviction after modifying the sentence by striking the 10-year
term pursuant to Penal Code section 186.22, subdivision (b)(1)
and the $10,000 parole revocation fine and remanding for the
court to recalculate presentence custody credits. (People v.
Emery, supra, B180005.)
       In 2018, Senate Bill 1437 (2017–2018 Reg. Sess.) was
passed, amending the law regarding liability for felony murder
and murder under the natural and probable consequences
doctrine. Senate Bill 1437 also added Penal Code section 1170.95
which set forth a procedure whereby certain individuals,
including those convicted of felony murder, could petition for




                                  3
sentencing relief. Section 1170.95 became effective January 1,
2019. (Stats. 2018, ch. 1015, § 4.)
       In February 2019, defendant filed, in propria persona, a
petition pursuant to Penal Code section 1170.95. Defendant
requested the appointment of counsel. He said he had been
convicted of felony murder and requested resentencing, attesting
he was not the actual killer, did not act with intent to kill and
was not a major participant in the shooting who acted with
reckless disregard for human life. Defendant also filed a petition
for writ of habeas corpus requesting a reduction of his sentence to
second degree murder. His petition included copies of some of the
jury instructions from his trial attached as exhibits, including
some of the instructions pertaining to aiding and abetting and
felony murder.
       The court appointed counsel for defendant.
       The People filed opposition. Defendant, through appointed
counsel, filed a reply.
       On May 25, 2021, the court held a hearing at which counsel
was present. The court denied defendant’s petition, reasoning he
was ineligible as a matter of law based on the record of
conviction. The court said it was “clear to the court that
Mr. Emery was the actual killer.”
       Defendant appealed. Respondent requested we take
judicial notice of the prior opinion from the direct appeal. (People
v. Emery, supra, B180005.) We grant the request.
                            DISCUSSION
       Defendant contends the trial court erred by engaging in
improper factfinding at the prima facie stage and that we must
reverse and remand for further proceedings pursuant to Penal
Code section 1170.95. We do not agree.




                                 4
       While this appeal was pending, the Supreme Court issued
its decision in People v. Lewis (2021) 11 Cal.5th 952 (Lewis),
resolving several issues pertaining to petitions for resentencing
pursuant to Penal Code section 1170.95. In particular, Lewis
reaffirmed the principle that appellate opinions are a part of the
record of conviction, and held they are properly considered by a
trial court in making a prima facie determination under
section 1170.95, subdivision (c). (Lewis, at p. 972.) Lewis
cautioned the inquiry the trial court undertakes at the prima
facie stage “is limited” (id. at p. 971) and that “the probative
value of an appellate opinion is case specific, and ‘it is certainly
correct that an appellate opinion might not supply all answers.’
[Citation.] In reviewing any part of the record of conviction at
this preliminary juncture, a trial court should not engage in
‘factfinding involving the weighing of evidence or the exercise of
discretion’ ” (id. at p. 972).
       Lewis nonetheless concluded that where “ ‘the record,
including the court’s own documents, “contain[s] facts refuting
the allegations made in the petition,” then “the court is justified
in making a credibility determination adverse to the
petitioner.” ’ ” (Lewis, supra, 11 Cal.5th at p. 971.)
       Here, the record, including the verdict, jury instructions
and the opinion from the direct appeal, conclusively refutes the
allegations in defendant’s petition. While the jury was instructed
on felony murder and the natural and probable consequences
doctrine, they were also instructed on first degree murder and
direct aiding and abetting principles. The jury found true the
allegation that the murder of Mr. Chow was willful, deliberate
and premeditated. The jury also found true the street gang
special circumstance allegation against defendant which required




                                 5
them to conclude the murder was an intentional killing by a
member of a street gang. (Pen. Code, § 190.2, subd. (a)(22) [the
“defendant intentionally killed the victim while the defendant
was an active participant in a criminal street gang”].)
      Moreover, even if the jury was unsure whether defendant
or Alvarez was the one who pulled the trigger as reflected by the
inability to reach a verdict on the personal firearm use
allegations, the evidence was uncontroverted that defendant and
Alvarez went to Mr. Chow’s store to “ ‘teach [the] motherfucker a
lesson,’ ” that they went into the store together, that Mr. Chow
was shot, not accidentally, but three times at close range, and
then defendant and Alvarez fled the store. The record establishes
therefore that defendant was either the actual shooter, or directly
aided and abetted Alvarez in the shooting, or he was a major
participant who acted with reckless indifference to human life in
the attempted robbery and murder of Mr. Chow.
                          DISPOSITION
      The order denying defendant and appellant Ruben Anthony
Emery’s petition for resentencing is affirmed.



                               GRIMES, Acting P. J.
      WE CONCUR:

                        WILEY, J.             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 6